IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-94-198-CR


CURTIS WAYNE BURLESON,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 0931467, HONORABLE MIKE LYNCH, JUDGE PRESIDING
 



PER CURIAM
	In April 1993, appellant pleaded guilty to burglary of a habitation.  The district
court imposed punishment at imprisonment for ten years, but suspended imposition of sentence
and placed appellant on probation.  In March 1994, following a hearing on the State's motion, the
district court revoked appellant's probation, reduced punishment to imprisonment for six years,
and imposed sentence. (1)  This appeal followed.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro
se brief.  No pro se brief has been filed.
	We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.
	The order revoking probation is affirmed.

Before Justices Powers, Aboussie and B. A. Smith
Affirmed
Filed:   November 9, 1994
Do Not Publish
1.        The order revoking appellant's probation is styled "judgment revoking community
supervision."